Title: From George Washington to Brigadier General Charles Scott, 27 September 1778
From: Washington, George
To: Scott, Charles


          
            Dear Sir
            Fredericksbur[g] 27th Sepr 1778
          
          I received yours of yesterday late last night.
          There are one or two facts with respect to the enemys affairs of great importance to be known which I would wish to have communicated as soon as possible. you will therefore ascertain with certainty and precision whether the forage which they have drawn from the Jersey and by means of the party from Kingsbridge has been stacked in their yards or stored in magazines as if destined for the service of the winter; or put on board of vessels as collected and brought to the City.
          I observe that the same day which you mention the falling down of some transports with troops to the hook—there were troops landed from vessels at Powlus hook for the foraging party. As the observer who gave you the information might not have attended to the progress 
            
            
            
            of the transports after the embarkation—the troops may have been relanded in the Jersey which he supposes proceeded to the Hook. I would wish this fact well authenticated.
          Upon the first notice of the appearance of the enemy from Kingsbridge I gave orders to General Clinton to move with his Brigade to Crompond that he might give you some support in your retreat and to be more at hand to seize on the passes on the high land—You will communicate with Genl Clinton, and observ<e> in case the enemy keep advancing the instructions you have rec’d. I am &ca
          
            G.W.
          
        